DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
After review and consideration of the amendment filed 11/15/22, the finality of the rejection of the last Office action mailed 8/16/22 has been withdrawn.  A new final Office action is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-7, the phrase “corrects a vibration rectification error of the digital value by a correction function based on a product of values obtained by subtracting each value of a plurality of correction values from the digital value” is indefinite and not clearly understood.  Where are the “plurality of correction values” derived from or generated from in order for it to be part of the digital value?  For there to be “a plurality of correction values” of the digital value, is the “a signal to be measured output from a sensor element” measured multiple times for there to be a “plurality of correction values”?  Please clarify.  Are the “plurality of correction values” part of the “digital value”?  How are the “plurality of correction values” obtained?  Is the “vibration rectification error” part of the measured “signal” from the sensor element?  Overall, it is not clear what the “digital value” is comprised of.  Please clarify.  
In claim 9, lines 5-7, the phrase “corrects a vibration rectification error of the digital value by a correction function based on a product of values obtained by subtracting each value of a plurality of correction values from the digital value” is indefinite and not clearly understood.  Where are the “plurality of correction values” derived from or generated from in order for it to be part of the digital value?  For there to be “a plurality of correction values” of the digital value, is the “a signal to be measured output from a sensor element” measured multiple times for there to be a “plurality of correction values”?  Please clarify.  Are the “plurality of correction values” part of the “digital value”?  How are the “plurality of correction values” obtained?  Is the “vibration rectification error” part of the measured “signal” from the sensor element?  Overall, it is not clear what the “digital value” is comprised of.  Please clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0105050 (Kraetz) in view of U.S. Patent 7,257,512 (Ackerman).
With regards to claim 1, as best understood due to the 112,2nd rejection set forth above and broadly interpreted, Kraetz discloses a vibration rectification error compensation system comprising, as illustrated in Figures 1-4, a vibration rectification error correction circuit comprising a first correction circuit 27,21 that obtains a digital value based on a signal (e.g. output signal MEMS gyroscope 15) to be measured output from a sensor element 15 (e.g. MEMS gyroscope) configured to measure a physical quantity (e.g. rotational acceleration) and corrects a vibration rectification error of the digital value by a correction function based on a product of values obtained by biasing the digital value (paragraphs [0016],[0019],[0021],[0024], [0025],[0028],[0032],[0034],[0035]).  (See, paragraphs [0015] to [0035]).
The only difference between the prior art and the claimed invention is the correction function based on the product of values obtained by subtracting each value of a plurality of
correction values from the digital value.
Ackerman discloses error compensation of an acceleration sensor comprising, as illustrated in Figures 1-4, a vibration rectification error correction circuit comprising a first correction circuit 30 (e.g. microprocessor) that obtains a digital value (e.g. through A/D converter 40) based on a signal (e.g. output signal from accelerometers 12,14,16) to be measured output from a sensor element 12,14,16 (e.g. accelerometers) configured to measure a physical quantity (e.g. acceleration) and corrects a vibration rectification error (column 3, line 54 to column 4, line 19) of the digital value by a correction function based on a product of values obtained by biasing the digital value (column 4, lines 6-19,34-38; Figure 4 – block 160).  (See, column 2, line 23 to column 4, line 54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the correction function based on the product of values obtained by subtracting each value of a plurality of correction values from the digital value as suggested by Ackerman to the system of Kraetz to provide an acceleration sensor where when dynamic accelerations are applied in an axis oblique to the triad principle axis, have the ability to correct for the bias shift that would otherwise occur due to rectification of the vibropendulous errors.  (See, column 4, lines 35-38; column 1, lines 43-49 of Ackerman).
With regards to claim 2, Kraetz further discloses the correction function is a quadratic function (paragraphs [0028] to [0034); however, the reference does not explicitly disclose a quadratic coefficient of the quadratic function is 1.  To have set such test characteristic as is the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 4, Kraetz further discloses a physical quantity sensor module (e.g. automobile, missile; paragraph [0023]) comprising the vibration rectification error correction
circuit and the sensor element.
With regards to claim 6, Kraetz further discloses the sensor element measures at least one of mass, acceleration, angular velocity, angular acceleration, electrostatic capacitance, and temperature as a physical quantity.  (See, paragraphs [0016],[0017]).

Allowable Subject Matter
Claims 3,5,7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Amendment
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855